El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
En noviembre de 1971 el- señor Francisco Martínez Mateo se querelló contra el aquí peticionario, señor Pedro Juan Rodríguez, por alegados defectos de construcción en una casa que le fue construida por éste. Tras la celebración de una vista en rebeldía sobre el particular, de la cual se notificó al contratista a la dirección con que contaba la agencia, se dictó una orden por el Secretario de Asuntos del Consumidor para que el contratista corrigiese los defectos concernidos o, en su *337defecto, le reembolsase el costo de su corrección, montante a $3,797.00, al dueño de la casa.
Al constatar que su orden se había incumplido, el Secreta-rio de Asuntos del Consumidor acudió al Tribunal Superior para que éste pusiese en vigor la misma bajo apercibimiento de desacato. El 19 de octubre de 1973 el Tribunal accedió a lo solicitado, notificándose al contratista. El contratista com-pareció entonces, cerca de un mes después del diligencia-miento de la orden, señalando que tenía válidas defensas que plantear y reclamando sesenta días para hacerlo. Se le con-cedieron treinta. Transcurrido este término, el contratista peticionario radicó una moción de desestimación y solicitó otro término de treinta días, el cual se le negó, para presentar un memorando en apoyo de su escrito.
En su moción de desestimación el peticionario alegó, en esencia, que no se le notificó de la querella, negándosele así el derecho a vista y a agotar sus remedios administrativos en violación al debido proceso de ley y adujo también no ser un urbanizador o constructor dentro del sentido de las disposicio-nes legislativas en que supuestamente se basó el Secretario, lo que a su juicio privaba de jurisdicción al tribunal.
El 17 de mayo de 1974 se celebró una vista sobre la referida moción. Escuchada la prueba de las partes, el tribunal concluyó que no se le notificó al peticionario la orden del Departamento de Servicios al Consumidor, por lo que resolvió que debía dársele cumplimiento a dicho requisito. En el pro-pio acto de la vista, según hizo constar el tribunal en su Resolución, se le entregó copia al peticionario de la orden administrativa sobre la corrección de los vicios de construc-ción o el reembolso de su equivalente en dinero. Posterior-mente, el 18 de junio de 1974, el Departamento le hizo nueva entrega de su orden al contratista.
El contratista peticionario no cumplió con los términos de la orden, ni acudió a la agencia administrativa a solicitar su reconsideración o a efectuar cualquier otro planteamiento, *338ni tampoco objetó la Resolución del tribunal o solicitó su clarificación.
El 30 de agosto de 1974, el Secretario de Asuntos del Consumidor solicitó nuevamente del tribunal que pusiera en vigor su orden bajo apercibimiento de desacato. El 11 de diciembre de 1974 el contratista reprodujo entonces la misma moción de desestimación que había radicado en el anterior procedimiento. El 17 de abril de 1975, luego de escuchar a las partes, se declaró sin lugar dicha moción. El contratista ha recurrido ante nos en petición de certiorari, a base funda-mentalmente de los mismos planteamientos efectuados ante el Tribunal Superior, con una variante.
El peticionario alegó inicialmente que él no es un urbanizador o constructor dentro del significado de la Ley Núm. 130 de 13 de junio de 1967, 17 L.P.R.A. see. 501 et seq., y que por tal razón sus disposiciones no le eran aplicables. Ante nos alega que debió aplicársele dicha ley y que constituyó error no hacerlo. La contestación es que los procedimientos en este caso se rigen por la Ley Núm. 5 de 23 de abril de 1973, 3 L.P.R.A. see. 341 et seq. La Ley Núm. 148 de 27 de junio de 1968, 23 L.P.R.A. see. 1001 et seq., transfirió todas las facultades que tenía el Oficial bajo la Ley Núm. 130 al Director de la Administración de Servicios al Consumidor, 23 L.P.R.A. see. 1002. Al aprobarse la Ley Núm. 5 de 23 de abril de 1973 se transfirieron las funciones del Director de la Administración al Secretario del nuevo Departamento de Asuntos del Consumidor, incluyendo las facultades y poderes que aquél tenía bajo la Ley Núm. 130. La Ley Núm. 5 dispuso además que todas las querellas radicadas por consumidores se regirían por el procedimiento establecido en esa ley, 3 L.P.R.A. sec. 341m. Entendemos que la intención legislativa al aprobarse la Ley Núm. 5, según se deriva de su texto, fue proveer un procedimiento uniforme para todas las querellas sobre las cuales el Departamento tiene jurisdicción.
*339La Ley Núm. 5, ya en vigor al emitirse la orden del Secretario cuyo cumplimiento se interesa, concede el derecho a notificación y vista. 3 L.P.R.A. secs. 341Z, 341o y 341p. También dispone con referencia a la reconsideración de las decisiones del Secretario, 3 L.P.R.A. see. 341o, lo que es de especial interés en esta instancia, lo siguiente:
“Cualquier parte adversamente afectada por la decisión del Secretario, o del funcionario que éste designe a tenor con el inciso (d) de la sec. 341e de este título, en un procedimiento de naturaleza cuasi judicial o cuasi legislativa deberá solicitar dentro del término de diez (10) días a partir de la fecha de noti-ficación de la decisión, la reconsideración del Secretario. El Secre-tario tendrá treinta (30) días para decidir la reconsideración solicitada, pasados los cuales, si no ha emitido su decisión se entenderá No Ha Lugar a la reconsideración solicitada, dispo-niéndose que el Secretario notificará tal hecho a la parte afec-tada.”
Al peticionario en este caso se le ofrecieron dos oportuni-dades, como vimos, de solicitar la reconsideración bajo la Ley Núm. 5 de 1973 de la orden administrativa de que se queja. Su contención, no obstante, es no sólo que tenía derecho a que se celebrase una vista antes de cualquier decisión, sino inclusive a no reclamar su derecho a tiempo en ningún foro y a aguardar a que la agencia y el Tribunal Superior actua-sen de nuevo para entonces él reproducir sus defensas. Las cuestiones que envuelve el caso son por tanto las siguientes : ¿Exige el debido proceso de ley que se retorne en estas cir-cunstancias al primer peldaño, que no pueda ofrecerse la oportunidad de vista en la etapa de reconsideración? De no exigirlo el debido proceso de ley, ¿lo requiere el estatuto? Y, por último, respecto a la inacción del peticionario, ¿provee el estatuto un remedio exclusivo que debió seguirse?
Respecto al primer problema, se ha resuelto que la oportunidad adecuada de revisión administrativa puede curar la ausencia de notificación y vista previas. Opp Cotton Mills, *340Inc. v. Administrator of Wage and Hour Division, 312 U.S. 126 (1941); Inland Empire Dist. Council v. Millis, 326 U.S. 697 (1945); 1 Davis, Administrative Law Treatise, sec. 7.10, pág. 450; Ubarri Blanes v. Junta Hípica, 96 D.P.R. 803, 807 (1968). El debido proceso de ley ofrece protección contra la arbitrariedad administrativa pero no es molde rígido que prive de flexibilidad en toda instancia los procedimientos de administración. No se trata aquí, por supuesto, de la nega-ción de la oportunidad de ser oído en una etapa significativa de la causa. Armstrong v. Manzo, 380 U.S. 545 (1965); Fuentes v. Shevin, 407 U.S. 67 (1972). No hay base para asumir que en este caso no se hubiese celebrado una vista ade-cuada, análoga a la que el estatuto requiere que se ofrezca originalmente y, de no haber sido así, la propia Ley Núm. 5 le brindaba ocasión al peticionario para hacer los plantea-mientos que estimase convenientes al amparo del debido pro-ceso de ley. 3 L.P.R.A. sec. 341p.
Respecto a la segunda cuestión, tampoco entendemos que la ley forzosamente requiere el resultado que el peticionario desea. El esquema estatutario faculta al Departamento para emitir órdenes previa notificación y vista o sin vista cuando pueda causársele al consumidor grave daño inmediato. 3 L.P.R.A. see. 341L Cualquier parte adversamente afectada por una decisión del Secretario, como hemos advertido, puede solicitar su reconsideración, 3 L.P.R.A. see. 341o, y, de no estar conforme con lo que se resuelva, recabar revisión judicial. 3 L.P.R.A. sec. 341p. La política estatutaria, en vez de su semántica, da una medida usualmente más fiel de su significado. Davis, F. B., Administrative Law— Today and Tomorrow, 22 J. Pub. L. 345, 352 (1973). La Exposición de Motivos de la Ley Núm. 5 de 23 de abril de 1973 expresa:
te Puerto Rico ha entrado de lleno en ‘la sociedad del consumo’;
*341a donde el interés del consumidor se identifica con el interés pú-blico. Sin embargo, a pesar de la posición de importancia que ocupa el consumidor, frecuentemente se ignoran sus problemas o pasan inadvertidos o las soluciones y remedios son tardíos. . . .
Es por ello necesario e imperativo crear una estructura, de la más alta jerarquía, a nivel de gabinete, con el objeto de garan-tizar al consumidor la debida atención a sus problemas y para efectuar una mejor coordinación de los recursos disponibles al gobierno en el desarrollo e implementación de una política pú-blica. . . .”
La Ley Núm. 5 persigue claramente el propósito de amparar a los consumidores contra remedios tardíos, mas sin dejar de brindarles a los querellados todas las garantías del debido proceso de ley. En este caso — e igual a éste debe haber muchos —el Departamento hizo un esfuerzo, de acuerdo con la ley, de notificar al querellado, remitiéndole la documentación a su última dirección conocida. No hemos hallado constancia de que la intención del legislador en estas situaciones sea impe-dir que se brinde la necesaria oportunidad de vista en la etapa de la reconsideración. Por lo contrario, estimamos que la propia razón de ser del estatuto hace limpiamente permi-sible la notificación de la orden administrativa y no de la querella en casos análogos al presente. El querellado puede decidir acatarla y, en caso contrario, no se vulnera su dere-cho a solicitar la celebración de una vista. El efecto de esta interpretación es simplificar los procedimientos y evitar los remedios tardíos, que es precisamente el propósito de la Ley Núm. 5, según se declara en ella expresamente.(1) El caso *342actual es un ejemplo, vivo de lo que puede y no debe ocurrir. He aquí una querella que data del 10 de noviembre de 1971 y el consumidor todavía está en espera, le asista o no la razón eventualmente, de que terminen de dirimirse las con-troversias procesales surgidas.
Respecto a la última cuestión, estimamos que el peticionario no tenía derecho constitucional ni estatutario a la inacción. La Ley Núm. 87 de 26 de junio de 1974 enmendó el Art. 17 de la Ley Núm. 5, sustituyendo las palabras “por una resolución u orden” por la frase “por una decisión en reconsideración.” Dicho artículo lee así:
“(a) Cualquier parte adversamente afectada por una deci-sión en reconsideración .del Secretario o del funcionario que éste designe a tenor con el inciso (d) de la sec. 341e de este título podrá solicitar la revisión judicial de dicha decisión al Tribunal Superior del Estado Libre Asociado de Puerto Rico, en la Sala del Tribunal Superior correspondiente a la residencia del per-judicado, mediante un recurso emitido por el Tribunal a su discre-ción. La solicitud de revisión deberá ser radicada ante el Tribunal Superior dentro de los quince (15) días a partir de la fecha de la notificación de la referida .decisión.”
En la Exposición de Motivos de la Ley Núm. 87 de 1974 se señala que el propósito de esta enmienda es aclarar “que la reconsideración es de carácter jurisdiccional. . . .” 12 Servicio Legislativo de Puerto Rico, pág. 434 (1974). La enmienda de 1974 aclaró por tanto que para poder acudir a los tribunales en revisión judicial de una orden administrativa del Departa-mento es necesario primero solicitar la reconsideración al nivel administrativo. No puede concebirse que la intención legislativa fue prohibirle el acceso a los tribunales, en revi-sión judicial bajo los procedimientos establecidos en la ley, *343a un querellado que no solicita primero' la reconsideración pero permitirle dicho acceso, en la etapa de poner en vigor la orden administrativa, a un querellado que tampoco solicitó reconsideración.
Entendemos, en vista de lo anterior, que la Ley Núm. 5 de 23 de abril de 1973, según enmendada, 3 L.P.R.A. sees. 341o y 341p, provee un remedio exclusivo para el planteamiento por el peticionario de sus puntos de vista. Jaffe y Nathanson, Administrative Law, 1968, pág. 356 et seq. El peticionario rehusó valerse de él, permitiendo así que la orden administrativa se convirtiese en firme y ejecutoria. Debe ahora cumplirla o sujetarse al correspondiente proceso de desacato.

Se anulará el auto expedido y se devolverán los autos al tribunal de instancia para hacer cumplir la orden adminis-trativa.

El Juez Asociado Señor Martín no intervino. El Juez Asociado, Señor Díaz Cruz, disiente en voto separado. El Juez Asociado, Señor Negrón García concurre en el resultado sin opinión.

 La posibilidad de remedios tardíos en estos casos es una realidad que a todas luces preocupó al legislador. Véase la Exposición de Motivos de la Ley Núm. 87 de 16 de junio de 1974, 12 Servicio Legislativo de Puerto Rico, pág. 488 (1974). Valga señalar que al comenzar el año 1974-75 había 4919 querellas pendientes de resolver en el Negociado de Querellas e Investigaciones y durante ese año se recibieron 5185 querellas. Véase Informe Anual del Año Fiscal 1974-75 del Negociado de Querellas e Investigaciones. El Negociado de Asuntos Legales celebró 5161 vistas *342administrativas durante el año fiscal 1974-75 y tuvo que intervenir en los tribunales de justicia en 1011 ocasiones. Véase Informe Anual de 1974-75 del Negociado de Asuntos Legales del Departamento de Asuntos del Consumidor.